Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application. No newly added or canceled claims are presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2016/0045034A1 hereinafter referred to as H1 (Hager) in view of US Patent Publication US2011/0004998A1 hereinafter referred to as L1 (Losio) further in view of US Patent 9,332,856 hereinafter referred to as E1 (Eigenmann). H1 discloses a pocket spring mattress 1 for use in a bedding or seating product comprising a plurality of interconnected coil springs 2, 3 enclosed in continuous covers 31 forming strings 3 of pockets accommodating the coil springs, the coil springs within each string being separated by transversal connection lines 33, and a plurality of such strings 2 being arranged in parallel with each other and connected to each other, the coil springs each having an upper and a lower end, and the pocket spring mattress further comprising a cushioning pad 5 located above the upper end of each coil spring, wherein the covers provides first compartments enclosing the .
L1 teaches a pocket spring mattress 2 for use in a bedding or seating product comprising a plurality of coil springs 802 enclosed in a pocket 800 accommodating the coil springs wherein the cushioning pads 1A, 1B each has a length extension in the longitudinal direction of the strings exceeding the diameter of the largest one of the spiral turns of the corresponding coil spring (see fig. 24). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of H1 to have cushioning pads as taught by L1 which have a length extension exceeding the diameter of the largest spiral turn. Such a medication would be a matter of design choice and would be obvious to try. Such a modification would yield expected results. 
E1 teaches a pocket spring mattress 10 for use in a bedding or seating product comprising a plurality of coil springs 12 enclosed in a pocket 28, 29 accommodating the coil springs, a plurality of such strings being arranged in parallel with each other and connected to each other, wherein adjacent coil springs within each string are spaced apart by an interjacent separation distance, said separation distance exceeding at least 20 percent of the diameter of the largest one of the spiral turns of the adjacent coil springs (see fig. 6 & 7). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of H1 to have an arrangement wherein the separation distance exceeds at least 20 percent of the diameter of the spiral turns of the spring as taught by E1. Such a medication would be a matter of design choice. Such a modification would yield expected results. 

	H1 as modified by D1 discloses, 
wherein said separation distance exceeds 25 percent of the diameter of the largest one of the spiral turns of the adjacent springs, and preferably exceeds 30 percent, and most preferably exceeds 50 percent.
Re-Claim 3
	H1 as modified by L1 and E1 discloses, 
wherein the transversal connection lines have a width in the lengthwise direction of the strips forming said separation distance.
Re-Claim 4
	H1 as modified by L1 and E1 discloses, 
wherein two transversal connection lines are provided between adjacent coil springs, said lines being spaced apart in the longitudinal direction of the strings to form said separation distance.
Re-Claim 5
	H1 as modified by L1 and E1 discloses, 
wherein the cover comprises a first piece of fabric forming said first compartment, and a second piece of fabric forming said second compartment (see fig. 2 & 3).
Re-Claim 6
	H1 as modified by L1 and E1 discloses, 
wherein the first piece of fabric entirely encloses the coil spring, and the second piece of fabric is arranged to partly enclose the first compartment, and to be secured to the first piece of fabric.
Re-Claim 7

wherein the second piece of fabric is secured to the first piece of fabric along at least one transverse connection line extending parallel to the longitudinal direction of the coil spring, said connecting line(s) preferably comprising a surface joint, such an adhesive joint, a seam or a welded joint.
Re-Claim 8
H1 as modified by L1 and E1 discloses the claimed invention except for wherein the cushioning pads have a length extension in the longitudinal direction exceeding the diameter of the largest one of the spiral turns of the coil springs with at least 15%, and preferably at least 20%, and more preferably at least 25%, and most preferably at least 50%. It would have been obvious matter of design choice to utilize cushioning pads have a length extension in the longitudinal direction exceeding the diameter of the largest one of the spiral turns of the coil springs with at least 15%, and preferably at least 20%, and more preferably at least 25%, and most preferably at least 50%, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). Such a change in size would yield expected results. 
Re-Claim 9
	H1 as modified by L1 and E1 discloses, 
wherein each cushioning pad includes at least one piece of foam, and preferably foam made of urethane or latex.
Re-Claim 10
	H1 as modified by L1 and E1 discloses, 
wherein the cushioning pads have a width extension in the width direction of the strings, wherein the width extension is smaller than the length extension, said width extension 
Re-Claim 11
	H1 as modified by L1 and E1 discloses, 
wherein the cushioning pads have a generally rectangular configuration, and with beveled or rounded corners.
Re-Claim 12
	H1 as modified by L1 and E1 discloses, 
wherein the cushioning pads comprise a layered construction, comprising two or more different materials arranged in a sandwiched configuration, such as a piece of softer foam secured to a piece of firmer foam (see paragraph 0028).
Re-Claim 13
	H1 as modified by L1 and E1 discloses, 
a stabilizing sheet 18, 78 connected to the strings at an end. 
Re-Claim 14
	H1 as modified by L1 and E1 discloses, 
wherein the parallel strings are arranged side by side and interconnected by surface attachment between abutting surfaces, wherein the surface attachment adapted to interconnect the strings preferably comprises at least one of gluing and welding (see paragraph 0039).
Re-Claim 15
	H1 as modified by L1 and E1 discloses, 
A method of manufacturing a spring mattress of the kind comprising a plurality of interconnected coil springs enclosed in continuous covers forming strings of pockets accommodating the coil . 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over H1 as modified above further in view of US Patent Publication US2015/0359350A1 hereinafter referred to as E1 (Eigenmann). H1 discloses the claimed apparatus however does not disclose a stabilizing sheet connected to the strings at an end opposite to said cushioning pads.
E1 teaches a pocket spring mattress 10 for use in a bedding or seating product comprising a plurality of interconnected coil springs 28, 29 enclosed in continuous covers forming strings 26, 27 of pockets accommodating the coil springs, the coil springs within each string being separated by transversal connection lines, and a plurality of such strings 2 being arranged in parallel with each other and connected to each other, the coil springs each having an upper and a lower end, further comprising a stabilizing sheet 18 connected to the strings at an end. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of H1 to include a stabilizing sheet as taught by E1 for the purpose of serving as a base for securing the strings. Such a modification would improve the apparatus and would yield expected results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection relies on teachings from the secondary references which have been newly applied, as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                         
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673